DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1:
	In claim 1, the limitation “the connector across a region between the first portion and the second portion and exposed between the first portion and the second portion” is indefinite.  	Grammatically a word seems to be missing between “the connector” and “across”.  For example, –the connector formed across—or –the connector disposed across--, etc.  


	The limitation “the connector…exposed between the first portion and the second portion” is also indefinite in view of Applicant’s figs. 2-6.  For example, in fig. 2 the connector (part of 220) is covered by an encapsulant (300) between the first portion (109a) and the second portion (109c) so it is not clear how it is “exposed”.
	
	Regarding claim 5:
	In claim 5, there is insufficient antecedent basis for “the thin film encapsulation layer”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee[1] et al., US Publication No. 2015/0041791 A1 in view of Kim, US Publication No. 2015/0187862 A1.

Lee[1] teaches:
1. A display device, comprising (see figs. 1-4): 

	a planarization layer (180/183 or 180/183/193) formed over the display area (A1) and a portion of the non-display area (A), wherein the planarization layer comprises 
	a first portion (180) formed in the display and non-display regions, and 
	a second portion (183 or 183/193) formed only in the non-display region and disconnected from the first portion, wherein the second portion surrounds the first portion  (e.g. see fig. 1 and para. [0080], [0089]), and 
	a voltage line (173) formed in the non-display region of the substrate,…
 wherein the voltage line (173) and at least a portion of the planarization layer (180/183 or 180/183/193) are formed on a same layer (160).  See Lee[1] at para. [0001] – [0112], figs. 1-4.

Regarding claim 1:
Lee[1] does not expressly teach:
	wherein the voltage line comprises a main voltage line and a connector that protrudes from the main voltage line toward a pad unit, the connector across a region between the first portion and the second portion and exposed between the first portion and the second portion; and 
	a covering part that covers lateral sides of the connector between the first portion and the second portion;

	In an analogous art, Kim teaches:	
	(see fig. 2) wherein the voltage line (220 in fig. 2A) comprises a main voltage line (e.g. horizontal portion 221) and a connector (e.g. vertical portion 223) that protrudes from the main voltage line toward a pad unit (e.g. See para. [0062] disclosing “a 
	a covering part (251 in fig. 2C) that covers lateral sides of the connector (223) between the first portion (e.g. left portion 253 in fig. 2C) and the second portion (e.g. right portion253 in fig. 2C).  See Kim at para. [0060] – [0077], fig. 2. 

	Lee[1] further teaches:	
2. The display device of claim 1, further comprising a thin film encapsulation layer (260) that includes at least one organic layer and at least one inorganic layer alternately formed with respect to each other over the first portion of the planarization layer, para. [0102], para. [0106] – [0107].

	Regarding claim 5:
	One of ordinary skill in the art modifying the teachings of Lee[1] with Kim’s connector would form “the thin film encapsulation layer covers the connector between the first portion and the second portion” because in Lee[1]’s fig. 3, the encapsulation layer (260) extends past beyond voltage line (173; e.g. modified with Kim’s connector) the second portion (183).

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Lee[1] with the teachings of Kim para. [0061] – [0062].

	Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee[1] in view of Kim, as applied to claim 1 above, in view of Lee[2], US Publication No. US 2015/0380685 A1.

	Regarding claim 3:
	Lee[1] and Kim teach all the limitations of claim 1 above, but are silent the at least one inorganic layer comprises a plurality of inorganic layers that contact each other at least over the second portion of the planarization layer.
	In an analogous art, Lee[2] teaches (see figs. 1-3) an display device comprising an encapsulant (130) with inorganic layers (131, 133) and organic layer (132).   Lee[2] further teaches the at least one inorganic layer comprises a plurality of inorganic layers (131, 133) that contact each other in the non-display area.  See Lee[2] at para. [0096] – [0113], 
	One of ordinary skill in the art modifying the teachings of Lee[1] with Lee[2] would form the plurality of inorganic layers contact each other at least over “the second portion of the planarization layer” because in Lee[1]’s fig. 3 the encapsulation (260; e.g. modified with Lee[2]’s encapsulation) is formed to extend past beyond the second portion of the planarization layer (183).
	
	Regarding claim 4:
	Lee[1] further teaches a dam (193 can functions as a dam at para. [0088]) formed in the non-display region and interposed between the first (180) and second portions (183) of the planarization layer in fig. 3. 

	Lee[2] further teaches:
	(see fig. 3) further comprising a dam (140) formed in the non-display region, 
	wherein the thin film encapsulation layer (130) covers the dam (140) but the at least one organic layer (132) do not overlap the dam (140) in the depth dimension of the display device.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Lee[1] with the teachings of Lee[2] because “…a structure for effectively suppressing a particle cover layer from being excessively spread is formed in a non-pixel area with a variety of configurations and materials without requiring any additional process, so that the unwanted excessive spread problem of the particle cover layer in a flexible encapsulation unit can be improved”.  See Lee[2] at para. [0044], also see para. [0015] – [0018].


Claims 1, 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee[1] et al., US Publication No. 2015/0041791 A1 in view of Lee[3], US Publication No. 2014/0176399 A1.

Lee[1] teaches:
1. A display device, comprising (see figs. 1-4): 
	a substrate (100) that includes a display region (A1) and a non-display region (A2) that surrounds the display region; 

	a first portion (180) formed in the display and non-display regions, and 
	a second portion (183 or 183/193) formed only in the non-display region and disconnected from the first portion, wherein the second portion surrounds the first portion  (e.g. see fig. 1 and para. [0080], [0089]), and 
	a voltage line (173) formed in the non-display region of the substrate,…
 wherein the voltage line (173) and at least a portion of the planarization layer (180/183 or 180/183/193) are formed on a same layer (160).  See Lee[1] at para. [0001] – [0112], figs. 1-4.

Regarding claim 1:
Lee[1] does not expressly teach:
	wherein the voltage line comprises a main voltage line and a connector that protrudes from the main voltage line toward a pad unit, the connector across a region between the first portion and the second portion and exposed between the first portion and the second portion; and 
	a covering part that covers lateral sides of the connector between the first portion and the second portion;

	In an analogous art, Lee[3] teaches (see figs.1-4):	
	(see fig. 3 annotated below) wherein the voltage line (VDDL) comprises a main voltage line (e.g. vertical portion VDDL) and a connector (e.g. horizontal portion VDDL) that protrudes from the main voltage line toward a pad unit (e.g. DP1, DPm are pads), the connector (e.g. horizontal portion VDDL) across (see fig. 4A, that shows cross-section I-I in fig. 3) a region between the first portion (e.g. left portion planarization 217 in 
	a covering part (211 in fig. 4A) that covers lateral sides of the connector (e.g. horizontal portion VDDL) between the first portion (e.g. left portion planarization 217) and the second portion (e.g. right portion planarization 217).  See Lee at para. [0028] – [0048].


    PNG
    media_image1.png
    504
    785
    media_image1.png
    Greyscale



	Lee[1] further teaches:	
2. The display device of claim 1, further comprising a thin film encapsulation layer (260) that includes at least one organic layer and at least one inorganic layer alternately formed with para. [0102], para. [0106] – [0107].

	Regarding claim 5:
	One of ordinary skill in the art modifying the teachings of Lee[1] with Lee[3]’s connector would form “the thin film encapsulation layer covers the connector between the first portion and the second portion” because in Lee[1]’s fig. 3, the encapsulation layer (260) extends past beyond voltage line (173; e.g. modified with Lee[3]’s connector) the second portion (183).

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Lee[1] with the teachings of Lee[3] because “The driving TFT (DT) controls current flowing through the OLED according to a data voltage applied to the gate electrode thereof. To achieve this, the driving TFT (DT) can be connected to a first power line VDDL through which a first source voltage VDD is supplied.”  See Lee[3] at para. [0021].

	
	Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee[1] in view of Lee[3], as applied to claim 1 above, in view of Lee[2], US Publication No. US 2015/0380685 A1.

	Regarding claim 3:
	Lee[1] and Lee[3] teach all the limitations of claim 1 above, but are silent the at least one inorganic layer comprises a plurality of inorganic layers that contact each other at least over the second portion of the planarization layer.
para. [0096] – [0113], 
	One of ordinary skill in the art modifying the teachings of Lee[1] with Lee[2] would form the plurality of inorganic layers contact each other at least over “the second portion of the planarization layer” because in Lee[1]’s fig. 3 the encapsulation (260; e.g. modified with Lee[2]’s encapsulation) is formed to extend past beyond the second portion of the planarization layer (183).
	
	Regarding claim 4:
	Lee[1] further teaches a dam (193 can functions as a dam at para. [0088]) formed in the non-display region and interposed between the first (180) and second portions (183) of the planarization layer in fig. 3. 
	Lee[1] does not expressly teach wherein the thin film encapsulation layer covers the dam but the at least one organic layer do not overlap the dam in the depth dimension of the display device.
	Lee[2] further teaches:
	(see fig. 3) further comprising a dam (140) formed in the non-display region, 
	wherein the thin film encapsulation layer (130) covers the dam (140) but the at least one organic layer (132) do not overlap the dam (140) in the depth dimension of the display device.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Lee[1] with the teachings of Lee[2] because “…a structure for effectively suppressing a particle cover layer from being excessively spread is formed in a non-pixel area with a variety of configurations and materials without para. [0044], also see para. [0015] – [0018].

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michele Fan/
Primary Examiner, Art Unit 2894
28 March 2022